Petitioner has raised the same underlying issues in numerous
                other filings in this court. 2 We previously cautioned petitioner that
                repeatedly raising the same issue constitutes frivolous action and that he
                could forfeit all deductions of time he has earned if he files frivolous
                documents in a civil action. 3 See NRS 209.451. A petition for an
                injunction against judgment is a civil action. We have already informed
                petitioner that his continuous stream of filings is an abuse of judicial
                resources, 4 and we conclude that the inclusion of the repetitive and
                unwarranted claims in the instant petition constitutes an improper



                      2Braunstein v. Eighth Judicial Dist. Court, Docket No. 64136 (Order
                Denying Petition and Referring Petitioner for Forfeiture of Credits
                Pursuant to• NRS 209.451, November 14, 2013); Braunstein v. Eighth
                Judicial Dist. Court, Docket Nos. 63270 & 63411 (Order Denying
                Petitions, July 24, 2013); Braunstein v. Eighth Judicial Dist. Court,
                Docket No. 62546 (Order Denying Petition, March 8, 2013); Braunstein v.
                Eighth Judicial Dist. Court, Docket No. 57751 (Order Denying Petition,
                April 4, 2011); Braunstein v. Eighth Judicial Dist. Court, Docket No.
                54122 (Order" Denying Petition, August 24, 2009); Braunstein v. Eighth
                Judicial Dist. Court, Docket No. 53127 (Order Denying Petition, February
                4, 2009).

                      3Braunsteinv. Eighth Judicial Dist. Court, Docket Nos. 63270 &
                63411 (Order Denying Petitions, July 24, 2013); see also .Braunstein v.
                Eighth Judicial Dist. Court, Docket No. 64136 (Order Denying Petition
                and Referring Petitioner for Forfeiture of Credits Pursuant to NRS
                209.451, November 14, 2013).

                      Braunstein v. Eighth Judicial Dist, Court, Docket No. 64136 (Order
                      4
                Denying Petition and Referring Petitioner for Forfeiture of Credits
                Pursuant to NRS 209.451, November 14, 2013).




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                  purpose. Therefore, we refer this matter to the Director of the
                  Department of Corrections to determine what forfeiture, if any, is
                  warranted. See NRS 209.451(3). Accordingly, we
                              ORDER the petition DENIED and REFER this matter to the
                  Director of the Department of Corrections.




                                                                            C.J.



                                                     /                      J.
                                                    Hardesty


                                                               tai Ai\      J.
                                                    Douglas




                  cc: Chief Judge, Eighth Judicial District Court
                       Hon. Kathy A. Hardcastle, Senior Judge
                       Steven Samuel Braunstein
                       Attorney GeneraVCarson City
                       Clark County District Attorney
                       Eighth District Court Clerk
                       Director, Department of Corrections




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e.